DETAILED ACTION
This Office Action is responsive to the application filed on October 22, 2018. Claims 1-17 are pending. Claims 2-3, 9-10 and 14-17 are withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-13) and Species B (which reads on Claims 1, 4-8, 11-14, 16 and 17) in the reply filed on February 11, 2021 is acknowledged. Accordingly, Claims 2-3, 9-10 and 14-17 are withdrawn. The traversal is on the ground(s) that: (a) the species are not limited to the number of components to be lubricated; (b) the species do not present a serious burden; and (c) the invention groups do not place a serous burden on the examiner. The traversal has been fully considered but is not persuasive. With respect to (a), it is noted that the species restriction indicates the species are drawn to mutually exclusive configurations set forth in Figure 2 and Figure 3 (Restriction pp. 2-3). The species are mutually exclusive independent of the numbed of components to be lubricated. With respect to (b), the species have been shown to be distinct based on their mutually exclusive configurations pursuant to MPEP § 806.04 (Restriction pp. 2-3) and search and examination burden has been established pursuant to MPEP § 808.02 (Restriction p. 3). Each patentably distinct species requires a different field of search, including employing different search strategies/search queries and searching different classes/subclasses to cover the mutually exclusive configurations. Applicant has not specifically pointed out any supposed errors in the established burden.  Moreover, Applicant has not stated on the record or submitted evidence that the species are not patentably distinct. With respect to (c), the inventions as claimed have been shown to be distinct pursuant to MPEP § 806.05(h) (Restriction pp. 3-4) and search and examination burden has been established pursuant to MPEP § 808.02 (Restriction p. 4). Each patentably distinct invention requires a different field of search (i.e., searching different classes/subclasses and employing different search and each patentably distinct invention is separately classified (this shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search). For example, Invention II requires employing different search strategies and search queries to cover regulating the main pump with the processor to selectively control movement of lubricant through the main conduit according to an operational speed of the engine, which is not required in Invention I. Applicant has not specifically pointed out any supposed errors in the established burden. Moreover, Applicant has not stated on the record or submitted evidence that the species are not patentably distinct. The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 7, 8 and 13 are objected to because of the following informalities: 
In Claim 1 (line 14), “control flow scheduling valve” appears in error for – control the flow scheduling valve --.  
In Claim 1 (last line), “measured pressured” appears in error for – the measured pressure --. 
In Claim 1 (last line), “measured speed” appears in error for – the measured speed --. 
In Claim 7 (last line), “measured pressured” appears in error for – the measured pressure --. 
In Claim 7  (last line), “measured speed” appears in error for – the measured speed --. 
In Claim 8 (last line), “measured pressured” appears in error for – the measured pressure --. 
In Claim 8 (last line), “measured speed” appears in error for – the measured speed --. 
In Claim 13 (last line), “measured pressured” appears in error for – the measured pressure --. 
In Claim 13  (last line), “measured speed” appears in error for – the measured speed --. 
 	Appropriate correction is required.





Prior Art Relied Upon
This action references the following issued US Patents and/or Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
8,261,527
“STEARNS”
2008/0006483
“PARNIN”
2010/0107600
“HILLEL”
5,067,454
“WADDINGTON”
6,058,694
“ACKERMAN”
2011/0147322
“PAYNE”
2003/0155183
“NONAKA”


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.













Claims 1, 5-6, 8 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STEARNS in view of PARNIN, WADDINGTON, HILLEL and ACKERMAN. 

    PNG
    media_image1.png
    522
    798
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    642
    514
    media_image2.png
    Greyscale



Re Claims 1 and 8, STEARNS teaches a gas turbine engine 20 having a fan 42 and a combustor 26 (Fig. 1; 3:25 to 4:24), the gas turbine engine having a lubrication system 150 comprising: a main pump 70, a flow scheduling valve 92, and a main conduit [conduit that extends from pump 70 to valve 92 along lines 73, 74, 86 and the line annotated “LINE FD” in Image 1] fluidly connecting the main pump and the flow scheduling valve (Fig. 2; 5:15 to 6:3), the main pump moving a lubricant through the main conduit from a lubricant tank to the flow scheduling valve (Fig. 2; 5:15 to 6:3), a first engine component [first one of fan drive gears 154] fluidly to the flow scheduling valve, a second engine component [second one of fan drive gears 154] fluidly connected to the flow scheduling valve, wherein the main pump moves the lubricant to the flow scheduling valve (Fig. 2; 5:15 to 6:3). However, STEARNS fails to teach the first engine component is fluidly connected by to the flow scheduling valve a first primary conduit and the second engine component is fluidly connected to the flow scheduling valve by a second primary conduit. 
PARNIN teaches a first engine component [annotated in Image 2] fluidly connected by to a flow scheduling valve 18 by a first primary conduit [annotated in Image 2] and a second engine component [annotated in Image 2] that is fluidly connected to the flow scheduling valve by a second primary conduit [annotated in Image 2] (Fig. 3, ¶¶0014, 0019-0020). It would have been obvious to one having ordinary skill in the art at the time of invention to provide the engine/system of STEARNS such that the first engine component is fluidly connected by to the flow scheduling valve a first primary conduit and the second engine component is fluidly connected to the flow scheduling valve by a second primary conduit, in order to supply the gears with lubricant in parallel (PARNIN ¶0002). It has been held that [when] all the claimed elements were known in the prior art (in the instant case, first and second engine components) and one skilled in the art could have combined the elements as claimed by known methods (a first engine component fluidly connected by to a flow scheduling valve via a first primary conduit and a second engine component fluidly connected to the flow scheduling valve via a second primary conduit) with no change in their respective functions (supplying lubricant to components), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (in the instant case, parallel supplies of lubricant to the fan drive gears from the valve), it would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976). See MPEP § 2143 (I) A. 

WADDINGTON teaches a processor 72 connected to a flow scheduling valve 46 and at least one sensor 52 that provides at least one measured value (4:40-53, 9:41-45), the processor of configured to: receive the at least one measured value from the at least one sensor (4:40-53, 9:41-45), selectively control flow scheduling valve to proportionally control flow of the lubricant in view of the engine parameter (Figures 1-2, 2:3-21, 4:30-39, 5:9 to 6:34, 9:49-53). It would have been obvious to one having ordinary skill in the art at the time of invention to provide the engine/system of STEARNS in view of PARNIN such that it includes a processor connected to the flow scheduling valve and at least one sensor that provides at least one measured value, the processor of configured to: receive the at least one measured value from the at least one sensor and selectively control flow scheduling valve, in order to provide the best lubricant flow for given operating conditions (WADDINGTON 5:9-26). 
However, STEARNS in view of PARNINS and WADDINGTON as discussed so far fails to expressly teach the processor calculates an engine load based on at least one measured value, and wherein the at least one sensor includes one or both of a pressure sensor providing a measured pressure of the combustor and a speed sensor providing a measured speed of the fan, and wherein the at least one measured value includes the corresponding one or both of measured pressure and measured speed.  
HILLEL teaches a processor 66 connected to at least one sensor 80 that provides at least one measured value, the processor of configured to: receive the at least one measured value from the at least one sensor, calculate an engine load [engine output power] based on the at least one measured value, wherein the at least one sensor includes a speed sensor providing a measured speed of a fan of a gas turbine engine, and wherein the at least one measured value includes the measured speed (HILLEL Fig. 5, ¶¶0050-0051). It would have been obvious to one having ordinary skill in the art at the time of invention to provide the engine/system of STEARNS in view of PARNIN and WADDINGTON such that the processor connected to the flow scheduling valve is connected to at least one sensor that provides at least one 
As noted above, STEARNS teaches selective control of the flow scheduling valve 92 to proportionally control flow of the lubricant to both the first engine component and the second engine component in response to engine load [high power or low power] (STEARNS 5:5-14, 5:66 to 6:7). Moreover, HILLEL teaches performing selective control of a control effector in response to the calculated engine load and in response to detecting a reduced value of the calculated engine load (HILLEL ¶¶0038-0041). However, STEARNS in view of PARNIN, WADDINGTON and HILLEL as discussed so far fails to expressly teach selectively control flow scheduling valve to proportionally reduce flow of the lubricant to both the first engine component and the second engine component in response to detecting a reduced value of the calculated engine load (though this is suggested by STEARNS at 5:55 to 6:3).  
ACKERMAN teaches selectively control of a flow scheduling valve to proportionally reduce flow of the lubricant to a fan drive gear system (consonant with the first and second engine components in STEARNS) in response to detecting a reduced value of engine load (ACKERMAN 1:8-45, 3:4-25, 4:50-61). It would have been obvious to one having ordinary skill in the art at the time of invention to provide the engine/system of STEARNS in view of PARNIN, WADDINGTON and HILLEL such that the processor is configured to selectively control flow scheduling valve to proportionally reduce flow of the lubricant to both the first engine component and the second engine component in response to detecting a reduced value of the calculated engine load, in order to avoid gear churning as a function of engine load to improve efficiency of the engine system  (ACKERMAN 1:8-45, 3:4-25; STEARNS 5:66 to 6:3). 
Claim 5, STEARNS in view of PARNIN, WADDINGTON, HILLEL and ACKERMAN teaches the lubrication system of claim 1 as discussed above. STEARNS further teaches the system comprises a manifold [annotated in Image 1] positioned in the main conduit between the main pump and the flow   
Claims 6 and 12, STEARNS in view of PARNIN, WADDINGTON, HILLEL and ACKERMAN teaches the lubrication system of claim 1 as discussed above. STEARNS further teaches a first scavenge conduit 95 fluidly connecting the first engine component and the second engine component to each other and to the lubricant tank (Fig. 1, 5:37 to 6:3).  
Claim 11, STEARNS in view of PARNIN, WADDINGTON, HILLEL and ACKERMAN teaches the engine of claim 7 as discussed above. STEARNS further teaches the system comprises a manifold [annotated in Image 1] positioned in the main conduit between the lubricant tank and the flow scheduling valve and connected to a third engine component [1-2 bearing 90] via a side conduit, the manifold allowing the third engine component [annotated in Image 1] to receive a portion of the lubricant not reduced by the flow scheduling valve (Fig. 1; 5:37 to 6:3).  
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over STEARNS in view of PARNIN, WADDINGTON, HILLEL and ACKERMAN as discussed above, PAYNE and NONAKA. 
Re Claim 4, STEARNS in view of PARNIN, WADDINGTON, HILLEL and ACKERMAN teaches the lubrication system of claim 1 as discussed above. STEARNS further teaches further teaches allowing the lubricant to bypass the first engine component and the second engine component via a bypass conduit 94 and to return to the lubricant tank (via line 95) (Fig. 1; 5:37 to 6:3). However, STEARNS in view of PARNIN, WADDINGTON, HILLEL and ACKERMAN as discussed so far fails to teach a fixed flow metering orifice. 
PAYNE teaches providing a flow metering orifice allowing lubricant to bypass an engine component (PAYNE ¶0015). NONAKA flow metering orifice of the fixed type were known in the art for controlling flow (NONAKA ¶0036).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the system of STEARNS in view of PARNIN, WADDINGTON, HILLEL and ACKERMAN such that the bypass conduit includes a fixed flow metering orifice which allows the lubricant to bypass the first engine component and the second engine component via the bypass conduit 
Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome all of the claim objections set forth above. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
May 20, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741